UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted April 14, 2006
                              Decided April 18, 2006

                                       Before

                         Hon. RICHARD A. POSNER, Circuit Judge

                         Hon. FRANK H. EASTERBROOK, Circuit Judge

                         Hon. TERENCE T. EVANS, Circuit Judge

No. 05-4720

UNITED STATES OF AMERICA,                       Appeal from the United States
              Plaintiff-Appellee,               District Court for the
                                                Central District of Illinois
      v.
                                                No. 03-20042
CLEO C. ROSS,
                Defendant-Appellant.            Michael M. Mihm, Judge.


                                    ORDER

       In June of last year, we vacated Cleo Ross’s conviction and remanded the
case to the district court for a new trial. See United States v. Ross, 412 F.3d 771
(7th Cir. 2005). Once back in the district court, Ross resolved the charge against
him by pleading guilty pursuant to a plea agreement wherein he waived his right to
appeal. He received a sentence of 96 months, 19 months less than the sentence he
received the first time around.

       Despite the appeal waiver, Ross appealed again, and the case is now before
us on his attorney’s motion to withdraw under Anders v. California, 386 U.S. 738
(1967), because he is unable to find a nonfrivolous issue to pursue. Ross has not
filed a response to the motion pursuant to Circuit Rule 51(b).
No. 05-4720                                                                       2



       Upon reviewing the record, we grant counsel’s motion to withdraw. Ross
entered into an unconditional, knowing, and voluntary plea of guilty pursuant to a
written plea agreement, and he has not moved to withdraw the plea in the district
court. Nor does he seek to challenge his plea on appeal. Moreover, as we just
noted, Ross explicitly waived the right to appeal in his plea agreement. Therefore,
any argument challenging Mr. Ross’s conviction would be frivolous. In addition,
even if Mr. Ross’s appeal waiver were not valid, or if his plea agreement did not
contain an appeal waiver, his sentence was lawfully imposed by the district court.
Any challenge to his sentence based on a claim of unreasonableness would be futile.

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.